COMBS, Judge,
concurring:
Although the majority opinion reaches a correct result, I concur separately because I believe that we as an appellate court can provide relief as to a trial court’s error even though that alleged error may not have been preserved by timely objection or otherwise.
This case involves a palpable error concerning the issue of setting a purge amount. Just as our criminal rules permit a court to correct, sua sponte, a palpable error resulting in manifest injustice to a party (RCr 10.26), so do our civil rules of practice permit us to address a palpable error despite preservation problems. CR 61.02 provides as follows:
A palpable error which affects the substantial rights of a party may be considered by the court on a motion for a new trial or by an appellate court on appeal, even though insufficiently raised or preserved for review, and appropriate relief may be granted upon a determination that manifest injustice has resulted from the error.
(Emphasis added.)
In our process of review, we are circumscribed only by the requirement that we adhere to the record — neither adding to nor subtracting from what is provided to us from the trial court. Within the confines of that record, however, we are at liberty — indeed obligated — to correct errors involving the substantial rights of the parties — regardless of technical compliance with the rules of practice.
I would hope that we always aspire to upholding the spirit of the law whenever adherence to the literal letter of the rules might stifle that spirit, which was intended to be served and fostered by the rules.
Therefore, I would have directly addressed the issue of the purge amount, which is the heart of this case.